Title: From Louisa Catherine Johnson Adams to John Adams, 11 November 1821
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My Dear John
					Washington 11 Novr. 1821
				
				I make no charges against you what ever and on the contrary am delighted to find that if I did you can so easily exonerate yourself from them—What I meant in my last Letter was simply to put you on your guard and to inform you that such a plea was made to your father as a reason for your not having risen higher in your Class—Georges pen is so prolific and his style so pleasant I believe I shall be obliged to resign to him a great part of my correspondence as I find myself too much inclined to serious counsel and the extreme affection I feel for my children leads me to fear when perhaps I ought to confide—I wish I had been of your party when George Barnwell was read I at least should have betrayed the tear of sympathy and have joined in the feeling of real woe which that admirable Tragedy relates—It is the awful and striking reality of the picture drawn in this piece that makes it so truly pathetic, that brings it home to the heart of every dissipated Youth and leads him to reflection—Too many are the fatal instances which we almost daily witness of such seductions and alas too often do we hear of the same fatal terminations of error and vice—It is a Tragedy which I never could see performed although I was in England when Mrs. Siddons used to perform in a style which harrowed the Souls of the beholders—I heard her say that this part and that of Mrs. Beverly were two of the most difficult to perform as it required every exertion to command her own feelings which were ever highly excited by the nature of the parts—After playing these and Belvidera she said she was generally carried home in strong histeria fits—I note your list of Books and recommend you to go on and prosper rely on it not a moment of exertion will lose its rich reward now or at a remoter period—The health of our City is restored but we are ineffably dull—George is a hard Student but begins to grow fat. I thank you from my Soul for your attention to my wishes concerning the Cigars and pray God to protect and bless you ever
				
					L. C. A.
				
				
			